Citation Nr: 0316507	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) New York City Regional Office (RO), 
which denied service connection for PTSD.

The veteran testified at a hearing before the undersigned in 
February 2003.


REMAND

The veteran is seeking service connection for PTSD.  Because 
there are no indicia of combat in the record, the stressors 
upon which the veteran's claim of service connection for PTSD 
are based must be independently verified.  See 38 C.F.R. 
§ 3.304.

The veteran has alleged three stressors that took place while 
he was stationed in Korea.  First, he indicated that in or 
about March 1962, while at Camp Kaiser, he was assaulted in a 
latrine by a Marine sergeant and suffered a broken nose and 
bruises and abrasions.  He indicated that Military Police 
were called and transported him to a medical aid station 
where he stayed for treatment for a day or two, causing him 
to miss his troop's movement and that he caught up with it at 
a later time.  He said his eyeglasses were damaged in the 
incident and he had to obtain new ones soon after.  All 
efforts must be made to verify this incident. 

Second, in late March or early April 1962, while at Camp 
Kaiser, the veteran alleges that he witnessed a grenade 
attack on a truck.  Two personnel were in the truck and, as a 
medical specialist, he held a light while others removed the 
bodies from the charred truck.  He said he saw the remains of 
two Hispanic soldiers that he believed were from the Bronx, 
New York, but he did not recall their names.  All efforts 
must be made to verify this incident. 

The third incident involved a motor vehicle accident in which 
the veteran who was a passenger was injured.  This incident 
took place in or about September 1962 when an ambulance 
driven by Private [redacted] crashed.  The veteran said the 
driver was drunk, that he testified at a court-martial 
proceeding against Private [redacdted], and that he signed a 
statement for the Military Police regarding the incident.  
Attempts must be made to obtain this statement.

Prior to determining whether the veteran has PTSD related to 
an assault in service, it is necessary to verify his claimed 
in-service stressors.  In Patton v. West, 12 Vet. App. 272 
(1999), the court held that in a claim of service connection 
for PTSD as a result of personal assault, the development 
procedures of VA's Adjudication Procedure Manual, M 21-1, 
Part III, Paragraph 5.14(c) (April 30, 1999), must be 
strictly followed.  M 21-1 Part III, 5.14(c) addresses the 
development of PTSD claims based upon personal assault and 
notes that, because personal assault is an extremely 
sensitive issue, many incidents of personal assault are not 
officially reported, and victims of this type of in-service 
trauma may find it difficult to produce evidence to support 
the occurrence of the stressor.

The pertinent M-21 provisions state:  

Rating specialists must carefully 
evaluate all the available evidence.  If 
the military record contains no 
documentation that personal assault 
occurred, alternative evidence might 
still establish an in[-]service stressful 
incident.  Behavior changes that occurred 
at the time of the incident may indicate 
the occurrence of an in-service stressor.  
Examples of behavior changes that might 
indicate a stressor are (but are not 
limited to):  

a.  Visits of a medical or counseling 
clinic or dispensary without a specific 
diagnosis or specific ailment;

b.  Sudden requests that the veteran's 
military occupational series or duty 
assignment be chan[g]ed without other 
justification;

c.  Lay statements indicating increased 
use or abuse of leave without an apparent 
reason such as family obligations or 
family illness;

d.  Changes in performance and 
performance evaluations;

e.  Lay statements describing the 
episodes of depression, panic attacks or 
anxiety but no identifiable reasons for 
the episodes;

f.  Increased or decreased use of 
prescription medications;

g.  Increased use of over the counter 
medications;

h.  Evidence of substance abuse such as 
alcohol or drugs;

i.  Increased disregard for military or 
civilian authority;

j.  Obsessive behavior such as overeating 
or under eating;

k.  Pregnancy test around the time of the 
incident;

l.  Increased interest in tests for HIV 
or sexually transmitted diseases;

m.  Unexplained economic or social 
behavior changes;

n.  Treatment for physical injuries 
around the time of the claimed trauma but 
not reported as a result of trauma;

o.  Breakup of primary relationship.  

(Emphasis added.)  

The M-21 provisions thus recognize that personal assault such 
as here alleged could often be established only by secondary 
evidence and the inferences that can be drawn there from.

The RO has not referred this claim for verification of the 
stressful incident(s) related by the veteran, to the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  Accordingly, the Board finds that the RO should 
forward to the USASCRUR comprehensive and detailed 
information regarding the stressful event(s) claimed to have 
been experienced by the veteran during service in Korea in 
1962 to 1963.  Although the veteran has provided some 
information regarding the claimed stressor(s), the RO should 
make an additional request to the veteran for more details 
prior to forwarding this information to USASCRUR.

Finally, the veteran has indicated treatment at the Albany, 
New York VA Medical Center (MC) and with private physicians, 
Dr. Lawrence Malerba of Albany, New York and Dr. Pat 
Caulfield.  Complete records from the Albany VAMC should be 
obtained as well as treatment records from Drs. Malerba and 
Caulfield.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.	The RO should make another attempt to 
secure the veteran's service medical 
records specifically for the year he 
served in Korea, from March 1962 to 
March 1963, from the National 
Personnel Records Center (NPRC), to 
include a specific request for Morning 
Reports (from the Office of the 
Surgeon General), for the periods from 
March 1 to 31, 1962, from April 1 to 
30, 1962 and from September 1 to 30, 
1962.  All requests for records and 
responses received should be 
associated with the claims file.

2.	The RO should contact the Department 
of the Army, the National Archives or 
any other appropriate government 
agency and request the following: (1) 
all Military Police records, including 
incident reports and witness 
statements, for an incident regarding 
an assault on the veteran in March 
1962 at Camp Kaiser in Korea; and (2) 
a copy of the veteran's witness 
statement to Military Police regarding 
a September 1962 motor vehicle 
accident in Korea in which an 
ambulance driven by Private [redacted] 
crashed and the driver was court-
martialed for drunk driving.  During 
the relevant period, the veteran was 
stationed in Korea with the 
Headquarters Company and then Charley 
Company, 2nd Battle Group, 3rd Infantry, 
7th Infantry Division.

3.	The RO should assist the veteran in 
developing the credible supporting 
evidence needed to confirm that the 
stressful events that he has alleged 
occurred in service actually did occur 
by following the procedures in VBA's 
Adjudication Procedure Manual, M21-1 
for developing claims for service 
connection for PTSD where the alleged 
stressful event is personal assault.  
See Patton v. West, 12 Vet. App. at 
277-80; see pages 3-5, above.

4.	This veteran is seeking service 
connection for post-traumatic stress 
disorder.  Prepare a letter asking the 
USASCRUR to provide any available 
information that might corroborate the 
veteran's three alleged in-service 
stressors.  The veteran served in 
Korea from March 1962 to April 1963 
with the Headquarters Company and with 
Charley Company, 2nd Battle Group of 
the 3rd Infantry, 7th Infantry Division 
as a company medic.  Provide USASCRUR 
with a description of these alleged 
stressors identified by the veteran, 
as detailed above: (1) a personal 
assault in which his nose was broken 
in March 1962 while stationed at Camp 
Kaiser; and (2) witnessing a grenade 
attack on a truck at Camp Kaiser that 
killed two soldiers from the Bronx, 
New York, in late March or April 1962.  
Please request copies of unit 
histories that might corroborate the 
veteran's alleged in-service 
stressors.  Provide USASCRUR with 
copies of the veteran's DD 214 and DA 
20 showing service dates, duties, and 
units of assignment and his completed 
PTSD Questionnaire.  The veteran's 
stressor statement is identified in 
the claims file with a yellow tab.  

5.	The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
VA and non-VA health care providers 
who may possess additional records 
pertinent to his claim that are not 
already of record, including but not 
limited to Dr. Lawrence Malerba in 
Albany, New York, and Dr. Pat 
Caulfield.  When the requested 
information and any necessary 
authorizations have been received, the 
RO should attempt to obtain copies of 
all indicated records and associate 
them with the claims file.

6.	Please obtain all medical records 
regarding the veteran's treatment for 
a psychiatric disorder from the 
Albany, New York, VAMC, for the period 
from January 2001 to the present.  
Request notes, discharge summaries, 
consults, medications, procedures and 
problem lists.

7.	Make arrangements for the veteran to 
be examined by a VA psychiatrist 
experienced in evaluating post-
traumatic stress disorders to 
determine the diagnoses of any 
psychiatric disorder(s) that are 
present.  The examiner should be 
advised that the veteran served in 
Korea from March 1962 to March 1963, 
and may have been exposed to rocket 
and mortar fire and may have been the 
subject of a personal assault.  The 
examiner should elicit as much detail 
as possible from the veteran as to 
such claimed stressors, e.g., 
locations, dates, and identities of 
individuals who were injured or killed 
(i.e., name, rank, organization, etc.) 
and the perpetrators of the alleged 
assault.  Then, pending verification 
of the veteran's exposure thereto, the 
examiner should consider the veteran's 
alleged in-service stressors for the 
purpose of determining whether such 
stressors were severe enough to have 
caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in-
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran 
is found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific 
stressor(s) supporting the diagnosis.  
If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to provide 
an opinion concerning the etiology of 
any psychiatric disorder found to be 
present, to include whether it is at 
least as likely as not (i.e., at least 
a 50-50-probability) that any 
currently diagnosed psychiatric 
disorder was caused by military 
service, or whether such an etiology 
or relationship is less than likely 
(i.e., less than a 50-50 probability).  
A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination, for a proper 
understanding of the veteran's medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.

8.	Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)) is 
completed.

9.	Thereafter, the RO should readjudicate 
veteran's claim for entitlement to 
service connection for PTSD.  If the 
benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the April 2002 statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




